 Case 2:20-cv-10796-RAO Document 8 Filed 12/23/20 Page 1 of 1 Page ID #:71

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        2:20-cv-10796-RAO                                            Date: December 23, 2020
Title           United African Asian Abilities Club et al v. Lari Curson LLC et al



Present: The Honorable:         Rozella A. Oliver, United States Magistrate Judge


                 Donnamarie Luengo                                           N/A
                   Deputy Clerk                                    Court Recorder / Tape No.

        Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                     N/A                                                   N/A


Proceedings: (IN CHAMBERS)              ORDER TO SHOW CAUSE

        This action was filed on November 26, 2020 by United African Asian Abilities Club
(“Plaintiff) against Lari Curson LLC (“Defendant”). On December 22, 2020 Defendant filed a
STIPULATION Extending Time to Answer. Plaintiff has not yet filed the required proof of
service of the Summons and Complaint (See L.R. 73-2.2).

      The Court will consider the filing of the following, as an appropriate response to this
OSC, on or before December 30, 2020:

                 Proof of service of summons and complaint.


        In accordance with Rule 78 of the Federal Rules of Civil procedures and Local Rule 7-15,
no oral argument of this matter will be heard unless ordered by the Court. The Order will stand
submitted upon the filing of the response to the Order to Show Cause. Failure to respond to the
Court’s Order may result in the dismissal of the action.

        IT IS SO ORDERED.




                                                                                                    :
                                                                     Initials of Preparer   dl



CV-90 (03/15)                            Civil Minutes – General                                 Page 1 of 1
